Name: 2002/628/EC: Council Decision of 25 June 2002 concerning the conclusion, on behalf of the European Community, of the Cartagena Protocol on Biosafety
 Type: Decision
 Subject Matter: trade policy;  international affairs;  technology and technical regulations;  environmental policy;  politics and public safety
 Date Published: 2002-07-31

 Avis juridique important|32002D06282002/628/EC: Council Decision of 25 June 2002 concerning the conclusion, on behalf of the European Community, of the Cartagena Protocol on Biosafety Official Journal L 201 , 31/07/2002 P. 0048 - 0049Council Decisionof 25 June 2002concerning the conclusion, on behalf of the European Community, of the Cartagena Protocol on Biosafety(2002/628/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The promotion of measures at international level to deal with regional or worldwide environmental problems, including the conservation and sustainable use of biological diversity, is one of the objectives of the European Community's policy on the environment, in accordance with Article 174 of the Treaty.(2) By Decision 93/626/EEC(3) the European Community concluded the Convention on Biological Diversity under the auspices of the United Nations Environment Programme.(3) In 1995 the Council authorised the Commission to participate, on behalf of the Community, in the negotiations on a Protocol on Biosafety, under Article 19(3) of the Convention on Biological Diversity. The Commission participated in those negotiations, together with the Member States.(4) The Cartagena Protocol on Biosafety was adopted in Montreal on 29 January 2000.(5) The Protocol provides a framework, based on the precautionary principle, for the safe transfer, handling and use of living modified organisms resulting from modern biotechnology that may have adverse effects on the conservation and sustainable use of biological diversity, taking also into account risks to human health and specifically focussing on transboundary movements.(6) The European Community and fourteen Members States signed the Protocol on 24 May 2000, during the fifth meeting of the Parties to the Convention on Biological Diversity held in Nairobi. Luxembourg signed the Protocol on 11 July 2000.(7) According to Article 34 of the Convention on Biological Diversity, any protocol to that Convention is subject to ratification, acceptance or approval by States and by regional economic integration organisations.(8) The Cartagena Protocol on Biosafety contributes to the achievement of the objectives of the environmental policy of the Community. It is therefore appropriate that this Protocol be concluded on behalf of the Community as soon as possible,HAS DECIDED AS FOLLOWS:Article 1The Cartagena Protocol on Biosafety to the Convention on Biological Diversity is hereby approved on behalf of the European Community.The text of the Protocol is set out in Annex A to this Decision.Article 21. The President of the Council is authorised to designate the person or persons empowered to deposit the instrument of approval on behalf of the European Community with the Secretary General of the United Nations, in accordance with Articles 34 and 41 of the Convention on Biological Diversity.2. The President of the Council is hereby authorised to designate the person or persons empowered to deposit, on behalf of the European Community, the declaration of competence set out in Annex B to this Decision, in accordance with Article 34(3) of the Convention on Biological Diversity.Done at Luxembourg, 25 June 2002.For the CouncilThe PresidentJ. Matas i Palou(1) OJ C 181 E, 30.7.2002, p. 258.(2) Opinion delivered on 11 June 2002 (not yet published in the Official Journal).(3) OJ L 309, 13.12.1993, p. 1.